772298Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6,7 -8 of copending Application No. 16519138. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-6 of the present application is anticipated by claims 1, 4, 5, 6,7-8 of the ‘138 copending application, as shown in the table below:

Present application (16511212)
16519138
1.    A battery information processing system which processes information for estimating a full charge capacity of a secondary battery, the battery information processing system comprising:
a storage device configured to store a trained neural network model; and an estimation device configured to estimate a full charge capacity of the secondary battery from a result of measurement of an AC impedance of the secondary battery by using the trained neural network model, the trained neural network model including an input layer given a numeric value for each pixel of an image in which a Nyquist plot is drawn in a region consisting of a predetermined number of pixels, the Nyquist plot representing the result of measurement of the AC impedance of the secondary battery.


a storage configured to store a trained neural network model; and an estimation device configured to estimate a full charge capacity of a target secondary battery from a Nyquist plot showing a result of measurement of an AC impedance of the target secondary battery by using the trained neural network model, the trained neural network model being a neural network model which has been trained based on Nyquist plots of a plurality of secondary batteries of which full charge capacity is within a reference range,
the estimation device being configured to
determine to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting at least one feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being defined as a group of secondary batteries of which full charge capacity is out of the reference range, and estimate a full charge capacity of the target secondary battery by using the trained neural network model when the estimation device determines that the target secondary battery belongs to the first group.
4.    The battery information processing system according to claim 1, wherein the trained neural network model includes an input layer given a numeric value for each pixel of an image in which the Nyquist plot of the secondary battery is drawn in a region consisting of a predetermined number of pixels, and the predetermined number of pixels is greater than a sum of the number of 

5.    The battery information processing system according to claim 1, wherein the Nyquist plot of the target secondary battery includes a result of measurement of the AC impedance when a frequency of an applied AC signal is within a frequency range not lower than 100 mHz and not higher than 1 kHz.
4. A battery assembly comprising: a plurality of the secondary batteries of which full charge capacity has been estimated by the battery information processing system according to claim 1.

6.    A battery assembly comprising: a plurality of the secondary batteries of which full charge capacity has been estimated by the battery information processing system according to claim 1.
5.    A method of estimating a capacity of a secondary battery comprising: obtaining a result of measurement of an AC impedance of the secondary battery; and

2.    The battery information processing system according to claim 1, wherein the predetermined number of pixels is greater than a sum of the number of real number components and the number of imaginary number components both representing the result of measurement of the AC impedance of the secondary battery.
a plurality of secondary batteries of which full charge capacity is within a reference range; determining to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting a feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being defined as a group of secondary batteries of which full charge capacity is out of the reference range; and estimating a full charge capacity of the target secondary battery by using the trained neural network model when it is determined that the target secondary battery belongs to the first group.
4.    The battery information processing system according to claim 1, wherein the trained neural network model includes an input layer given a numeric value for each pixel of an image in which the Nyquist plot of the secondary battery is drawn in a region consisting of a predetermined number of pixels, and the predetermined number of pixels is greater than a sum of the number of real number components and the number of imaginary number components both representing the result of measurement of the AC impedance of the secondary battery.

manufacturing a battery assembly from a plurality of the secondary batteries of which full charge capacity has been estimated in the estimating a full charge capacity, the trained neural network model including an input layer given a numeric value for each pixel of an image in which a Nyquist plot is drawn in a region consisting of a predetermined number of pixels, the Nyquist plot representing the result of measurement of the AC impedance of the secondary battery.
2.    The battery information processing system according to claim 1, wherein the predetermined number of pixels is greater than a sum of the number of real number components and the number of imaginary number components both representing the result of measurement of the AC impedance of the secondary battery.
a plurality of secondary batteries of which full charge capacity is within a reference range; determining to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting a feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being  defined as a group of secondary batteries of which full charge capacity is out of the reference range; estimating a full charge capacity of the target secondary battery by using the trained neural network model when it is determined that the target secondary battery belongs to the first group; and manufacturing a battery assembly from a plurality of the target secondary batteries of which full charge capacity has been estimated in the estimating a full charge capacity.
4.    The battery information processing system according to claim 1, wherein the trained neural network model includes an input layer given a numeric value for each pixel of an image in which the Nyquist plot of the secondary battery is drawn in a region consisting of a predetermined number of pixels, and the predetermined number of pixels is greater than a sum of the number of real number components and the number of imaginary number components both representing the result of measurement of the AC impedance of the secondary battery.



With respect to claims 1 and 2 of the present application, the copending application ‘138 (Claims 1 and 4) discloses all the elements of claim 1 and 2 of the present application ‘212, with the exception that the present application does not disclose “a plurality of secondary batteries of which full charge capacity is within a reference range, the estimation device being configured to determine to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting at least one feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being defined as a group of secondary batteries of which full charge capacity is out of the reference range, and estimate a full charge capacity of the target secondary battery by using the trained neural network model when the estimation device determines that the target secondary battery belongs to the first group”. The limitation as disclosed by copending application ‘138 is not required by present application ‘212.


With respect to claims 5 and 2 of the present application, the copending application ‘138 (Claim 7 and 4) discloses all the elements of claim 5 of the present application ‘212, with the exception that the present application does not disclose “a plurality of secondary batteries of which full charge capacity is within a reference range; determining to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting a feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being defined as a group of secondary batteries of which full charge capacity is out of the reference range; and estimating a full charge capacity of the target secondary battery by using the trained neural network model when it is determined that the target secondary battery belongs to the first group”. The limitation as disclosed by copending application ‘138 is not required by present application ‘212.

With respect to claims 6 and 2 of the present application, the copending application ‘138 (Claim 8 and 4) discloses all the elements of claim 6 and 2 of the present application ‘212, with the exception that the present application does not disclose “a plurality of secondary batteries of which full charge capacity is within a reference range; determining to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting a feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being  defined as a group of secondary batteries of which full charge capacity is out of the reference range; estimating a full charge capacity of the target secondary battery by using the trained neural network model when it is determined that the target secondary battery belongs to the first group”. The limitation as disclosed by copending application ‘138 is not required by present application ‘212.

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the trained neural network model including an input layer given a numeric value for each pixel of an image in which a Nyquist plot is drawn in a region consisting of a predetermined number of pixels, the Nyquist plot representing the result of measurement of the AC impedance of the secondary battery.” 
The meaning of the language “the trained neural network model including an input layer given a numeric value for each pixel of an image in which a Nyquist plot is drawn in a region consisting of a predetermined number of pixels” is unclear. It is not clear what is pixel of an image and what is an image. Is the Nyquist plot the image and the points in the Nyquist plot as the pixel? It is not clear what the predetermined number of pixel is. It is not clear what the input layer is and what the numeric value is. Therefore the claim language is not clear.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter because of the same reason as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kozlowski et al. (Hereinafter “Kozlowski”) in the US Patent Application Publication Number US 20030184307 A1.

Regarding claim 1, Kozlowski teaches a battery information processing system which processes information for estimating a full charge capacity of a secondary battery (A method for using measured information to determine the condition (including the health) of batteries, other electrochemical cells, and other systems where system properties such as electrical impedance can be correlated with the condition of the system, such as system health, lifetime, remaining life, charge, and the like. Embodiments of the present invention include a battery diagnostic system and battery diagnosis methods, wherein the condition of a battery can be determined; Paragraph [0017] Line 2-10; FIG. 2 shows the top-level description of a model-based predictive diagnostics system, which can be used to diagnose the condition of primary and secondary batteries; Paragraph [0042] Line 1-3; FIG. 1 shows a schematic of a predictive diagnostic system according to an embodiment of the present invention; Paragraph [0033] Line 1-2), the battery information processing system comprising:
a storage device [18] (A feature vector as the storage device as it stores the data) configured to store a trained neural network model [24] (neural network algorithm as the neural network mode) (A feature vector 18 comprises one or more data files generated from the measurement signals. The information contained within the feature vector 18 is used by three prediction algorithms, an auto-regressive moving-average (ARMA) algorithm 20, a fuzzy logic algorithm 22, and a neural network algorithm 24; Paragraph [0034] Line 10-15); and 
an estimation device [26, 28, and 30] (estimation files as the estimation device) (Three estimation files 26, 28, and 30 are provided with estimations of SOC, SOH, and SOL by the ARMA, fuzzy logic, and neural network algorithms; Paragraph [0034] Line 15-17) configured to estimate a full charge capacity of the secondary battery from a result of measurement of an AC impedance of the secondary battery by using the trained neural network model (The model-based predictive diagnostics system returns five diagnostics measures (condition parameters): 1) The initial SOC, which is the amount of available energy prior to discharging or after charging, 2) A continuous measure of the SOC, which is the current amount of energy in the battery as it is being discharged or charged, 3) The amount of time remaining until the battery falls below cutoff voltage during discharging or has reach full charge during charging; Paragraph [0043]-Paragraph [0046]; The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8), 
the trained neural network model [24] including an input layer given a numeric value for each pixel of an image in which a Nyquist plot is drawn in a region consisting of a predetermined number of pixels, the Nyquist plot representing the result of measurement of the AC impedance of the secondary battery (The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and ; Paragraph [0054] Line 1-8; Impedance processing 14 comprises determination of battery impedance data over a range of frequencies. The data can be processed and analyzed in the form of a Nyquist plot of impedance data; Paragraph [0038] Line 1-4; 
The ranges of the frequencies are the numeric values and the corresponding impedance is the pixel value and complex impedance value in Nyquist plot is the pixel image and the complex impedance values are used to draw Nyquist plot. The range of frequencies are the predetermined number pixels).

Regarding claim 2, Kozlowski teaches a battery information processing system, wherein 
the predetermined number of pixels [1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate] is greater than a sum of the number of real number components and the number of imaginary number components both representing the result of measurement of the AC impedance of the secondary battery (In one embodiment, the excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8; Pixels are not specified in the claim therefore frequency ranges are considered as the pixels. The number of frequencies are more than the impedance values, comprising real and imaginary values. Complex impedance values comprise real and imaginary values).
Regarding claim 3, Kozlowski teaches a battery information processing system, 
wherein the result of measurement of the AC impedance of the secondary battery includes a result of measurement of the AC impedance when a frequency of an applied AC signal is within a frequency range not lower than 100 mHz and not higher than 1 5 kHz (The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8).

Regarding claim 4, Kozlowski teaches a battery assembly comprising:
a plurality of the secondary batteries of which full charge capacity has been estimated by the battery information processing system according to claim 1 (The training of these algorithms can be achieved using data from lead-acid, nickel-cadmium, and lithium batteries as well as other types of various capacities, which can be run under different load, charging, and temperature conditions; Paragraph [0019] Line 25-29; A neural network trainer can be used to construct a set of rules from available data collected from one or more batteries; Paragraph [0126] Line 3-5).


Regarding claim 5, Kozlowski teaches a method of estimating a capacity of a secondary battery (A method for using measured information to determine the condition (including the health) of batteries, other electrochemical cells, and other systems where system  Embodiments of the present invention include a battery diagnostic system and battery diagnosis methods, wherein the condition of a battery can be determined; Paragraph [0017] Line 2-10; FIG. 2 shows the top-level description of a model-based predictive diagnostics system, which can be used to diagnose the condition of primary and secondary batteries; Paragraph [0042] Line 1-3; FIG. 1 shows a schematic of a predictive diagnostic system according to an embodiment of the present invention; Paragraph [0033] Line 1-2), the battery information processing system comprising:
obtaining a result of measurement of an AC impedance of the secondary battery (The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8; The training of these algorithms can be achieved using data from lead-acid, nickel-cadmium, and lithium batteries as well as other types of various capacities, which can be run under different load, charging, and temperature conditions; Paragraph [0019] Line 25-29); and
estimating a full charge capacity of the secondary battery from the result of measurement of the AC impedance of the secondary battery by using a trained neural network model [24] (neural network algorithm as the neural network mode) (A feature vector 18 comprises one or more data files generated from the measurement signals. The information contained within the feature vector 18 is used by three prediction algorithms, an Paragraph [0034] Line 10-15) (The model-based predictive diagnostics system returns five diagnostics measures (condition parameters): 1) The initial SOC, which is the amount of available energy prior to discharging or after charging, 2) A continuous measure of the SOC, which is the current amount of energy in the battery as it is being discharged or charged, 3) The amount of time remaining until the battery falls below cutoff voltage during discharging or has reach full charge during charging; Paragraph [0043]-Paragraph [0046]; The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8),
the trained neural network model [24] including an input layer given a numeric value for each pixel of an image in which a Nyquist plot is drawn in a region consisting of a predetermined number of pixels, the Nyquist plot representing the result of measurement of the AC impedance of the secondary battery (The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8; Impedance processing 14 comprises determination of battery impedance data over a range of frequencies. The data can be processed and analyzed in the form of a Nyquist plot of impedance data; Paragraph [0038] Line 1-4; 


Regarding claim 6, Kozlowski teaches a method of manufacturing a battery assembly (A method for using measured information to determine the condition (including the health) of batteries, other electrochemical cells, and other systems where system properties such as electrical impedance can be correlated with the condition of the system, such as system health, lifetime, remaining life, charge, and the like. Embodiments of the present invention include a battery diagnostic system and battery diagnosis methods, wherein the condition of a battery can be determined; Paragraph [0017] Line 2-10; FIG. 2 shows the top-level description of a model-based predictive diagnostics system, which can be used to diagnose the condition of primary and secondary batteries; Paragraph [0042] Line 1-3; FIG. 1 shows a schematic of a predictive diagnostic system according to an embodiment of the present invention; Paragraph [0033] Line 1-2; The training of these algorithms can be achieved using data from lead-acid, nickel-cadmium, and lithium batteries as well as other types of various capacities, which can be run under different load, charging, and temperature conditions; Paragraph [0019] Line 25-29) comprising:
obtaining a result of measurement of an AC impedance of a secondary battery (The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. ; Paragraph [0054] Line 1-8; The training of these algorithms can be achieved using data from lead-acid, nickel-cadmium, and lithium batteries as well as other types of various capacities, which can be run under different load, charging, and temperature conditions; Paragraph [0019] Line 25-29); and
estimating a full charge capacity of the secondary battery from the result of measurement of the AC impedance of the secondary battery by using a trained neural network model [24] (neural network algorithm as the neural network mode) (A feature vector 18 comprises one or more data files generated from the measurement signals. The information contained within the feature vector 18 is used by three prediction algorithms, an auto-regressive moving-average (ARMA) algorithm 20, a fuzzy logic algorithm 22, and a neural network algorithm 24; Paragraph [0034] Line 10-15) (The model-based predictive diagnostics system returns five diagnostics measures (condition parameters): 1) The initial SOC, which is the amount of available energy prior to discharging or after charging, 2) A continuous measure of the SOC, which is the current amount of energy in the battery as it is being discharged or charged, 3) The amount of time remaining until the battery falls below cutoff voltage during discharging or has reach full charge during charging; Paragraph [0043]-Paragraph [0046]; The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8),
the trained neural network model [24] including an input layer given a numeric value for each pixel of an image in which a Nyquist plot is drawn in a region consisting of a predetermined number of pixels, the Nyquist plot representing the result of measurement of the AC impedance of the secondary battery (The excitation signal 80 has 52 log-spaced frequencies from 1 Hz to 17.7 kHz. In other embodiments, impedance data collection may include frequencies within the ranges 1 Hz-10 KHz, 10 Hz-10 kHz, 100 Hz-10 kHz, 1 Hz-1 KHz, 1 Hz-100 Hz, 10 Hz-1 kHz, or other ranges as appropriate. The extracted phase and magnitude signals are then calibrated and converted to complex impedance values for each of the frequencies of interest; Paragraph [0054] Line 1-8; Impedance processing 14 comprises determination of battery impedance data over a range of frequencies. The data can be processed and analyzed in the form of a Nyquist plot of impedance data; Paragraph [0038] Line 1-4; 
The ranges of the frequencies are the numeric values and the corresponding impedance is the pixel value and complex impedance value in Nyquist plot is the pixel image and the complex impedance values are used to draw Nyquist plot. The range of frequencies are the predetermined number pixels).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Nareid (US 20120271578 A1) discloses, “BATTERY MANAGEMENT SYSTEM-A battery management system includes a neural network, for estimating an amount of charge stored in a battery following a recharging operation. Then, an amount of charge drawn during a 
But the reference does not recite Nyquist plot representing the result of measurement of the AC impedance of the secondary battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866